1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
      EDWIN THOMAS SNELL,                            Case No. 5:21-cv-00474-AB-SHK
12                     Plaintiff,
13                v.

14    SOCIAL SECURITY                                JUDGMENT
      ADMINISTRATION, et al.,
15
                                Defendants.
16
17
18         It is the judgment of this Court that the case is DISMISSED without
19   prejudice consistent with this Court’s Order.
20
21   Dated: June 15, 2021
22                                          HONORABLE ANDRÉ BIROTTE JR.
                                            United States District Judge
23
24
25
26
27
28
